Citation Nr: 0937865	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-05 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right knee with 
status post-arthroscopy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 2003.

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

It appears that the Veteran attempted to raise claims for 
increased ratings for his left knee and low back disabilities 
in August 2005.  These claims have not yet been adjudicated 
and they are referred to the RO for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was lasted accorded a VA examination of his right 
knee in May 2007, which showed that the knee joint was stable 
and that his range of motion was substantially normal.  In 
July 2009, he was scheduled to testify before the Board but 
requested that the hearing be cancelled.  In that same 
letter, he stated that his right knee disability had gotten 
worse since it was last rated, and specifically referred to 
VA treatment records that indicate that he was prescribed 
physical therapy and fitted for a specialized brace.

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased right knee symptomatology 
since the prior examination in May 2007, the Board finds that 
additional VA examination is necessary to determine the 
current nature and extent of his service-connected right knee 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Charleston, 
South Carolina, since April 2009. 

2.  After obtaining the appropriate 
release, the RO should also obtain any 
treatment records available from the Winn 
Army Community Hospital at Fort Stewart, 
Georgia, since April 2008.  

3.  Thereafter, schedule the Veteran for 
an examination to determine the nature and 
extent of his right knee disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology should be noted in 
the examination report.  In particular, 
the examiner should discuss any limitation 
of motion and instability found to be 
associated with this disability.  

Additionally, the examiner should discuss 
whether the Veteran's right knee exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disability.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
this joint repeatedly over a period of 
time.  

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the decision 
remains in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC). 

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

